Citation Nr: 0200579	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  00-04 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 0 percent for carpal 
tunnel syndrome of the left wrist.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel

REMAND

The veteran served on active duty from October 1982 to 
December 1998.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  The rating decision granted service connection for 
left wrist carpal tunnel syndrome and assigned the current 
rating based on examinations in May and August 1999.  

Albert W. Pearsall, IV, M.D., reported in November 1999 that 
the veteran complained of minimal pain and a little numbness 
of the 4th finger of the left hand.  The objective 
examination showed positive Tinel and positive Phalen's sign 
at 5 seconds.  Left carpal tunnel syndrome was the 
impression.  His left carpal tunnel syndrome was injected.  
Dr. Pearsall recommended possible carpal tunnel release on 
the left if the left carpal tunnel syndrome did not improve.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran participated in a video conference hearing 
conducted on September 17, 2001, by the undersigned Board 
member pursuant to this appeal; a complete transcript is of 
record.  He testified that left carpal tunnel syndrome had 
worsened since his last VA examination (August 1999).  He 
reported receiving all treatment at the local VA clinic.  He 
had had surgery for carpal tunnel syndrome of the left wrist 
in March 2001 and it took two months to recover.  He 
testified that he had to quit a plumbing and sewer cleaning 
job due to irritation and cramps from carpal tunnel syndrome 
of the left wrist.  He reportedly had had to change jobs for 
about $2000 a month less pay.  He described numbness and 
cramping of the left thumb and index finger.  He took 
medication for left carpal tunnel syndrome.  He testified 
that he suffered from decreased grip, loss of strength, 
irritation and pain of the left hand on use due to carpal 
tunnel syndrome.  He could not loosen or tighten screws 
without an electric drill device due to fatigue, weakness, 
and giving way of the left hand due to carpal tunnel 
syndrome.  He stated that he had not been examined by VA 
since August 1999, except he had received VA clinical 
treatment for left carpal tunnel syndrome since then.  He 
described numbness and pain of the left hand due to carpal 
tunnel syndrome and that interfered with his sleep.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and for the other 
reasons stated below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, with implementing regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Court has held that the Board must make a determination 
as to the adequacy of the record.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The duty to assist the veteran includes 
the obligation to obtain ongoing treatment records while a 
claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Thus, any additional relevant medical records should 
be secured on remand.  There may be outstanding VA outpatient 
treatment records, since the veteran has testified to ongoing 
outpatient treatment, and it is also indicated that he has 
been treated by Dr. Pearsall, but without corresponding 
concurrent treatment records received in the file.  

The Board finds that the record is insufficient to make an 
assessment of the veteran's service-connected carpal tunnel 
syndrome of the left wrist in postoperative status.  First, 
the Board notes that the veteran has complained of increased 
symptomatology, as detailed in his testimony during the 
September 2001 hearing.  Second, the Board finds that the VA 
examination in August 1999 was not conducted according to the 
mandates of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Dysfunction due to pain and painful motion, weakness, 
fatigue, incoordination, flare-ups, etc. due to left carpal 
tunnel syndrome needs to be clinically determined.  Third, 
since the rating examination in August 1999, it is indicated 
that the veteran had surgery for left carpal tunnel syndrome 
and received treatment from Dr. Pearsall, without clinical 
records of this or any other current treatment.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for left carpal 
tunnel syndrome since August 1999.  After 
securing the necessary release, the RO 
should obtain these records, as well as 
all the clinical records by Dr. Pearsall, 
University of South Alabama, Department 
of Orthopaedic Surgery.  Any/all VA 
clinical records dated since August 1999 
should also be obtained.  

2.  The veteran should then be afforded a 
VA orthopedic/neurologic examination to 
ascertain the full extent of left carpal 
tunnel syndrome.  The claims folder must 
be made available to the examiner for 
review before the examination.  Any tests 
or studies deemed appropriate by the 
examiner to ascertain the function of the 
left median nerve and all other left 
wrist/hand function should be undertaken.  
The examination should include complete 
observations of the ranges of motion of 
the left wrist and hand.  All findings 
should be reported.  The examiner should 
be asked to determine whether the left 
wrist and hand exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
the manifestations of left carpal tunnel 
syndrome could significantly limit 
functional ability during flare-ups or on 
repeated use over time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain or on use during flare-ups.  The 
examiners should also record any 
objective displays of pain.   

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2001) are 
fully complied with and satisfied.  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the 
Board, if in order.  The purpose of this REMAND is 
to obtain additional information and to ensure due 
process of law.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  He 
has the right to submit additional evidence and 
argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 



